Title: To Benjamin Franklin from Joseph Banks, 29 March 1780
From: Banks, Joseph
To: Franklin, Benjamin


Sir
Soho Square March 29 1780
By the hands of Mr. Paradise I have receivd a copy of the instructions for the Protection of Captn. Cooke which you circulated among the Armd Vessels of your Friends in N America. I perus’d the paper with the Greatest pleasure for having never doubted my self that the liberal & enlargd sentiments I had always admird in your mind remaind there in full lustre. I could not but rejoice at the triumph which such an indisputable proof afforded me over those who warp’d by politicks or party wish’d to entertain a different opinion of your character.
Give me leave then as the Friend of disinterested discovery & of Captn. Cooke, to return you my warmest thanks.
Permit me also as President of the Royal Society to thank you in the names of many of our most valuable members who abstracting themselves from all less general considerations fix their whole attention upon the great Object of Science & would take the most publick method of conveying to you their acknowledgements were they not sensible that such an act might be wilfully misunderstood.
Some Medals are preparing to be struck in memory of our late Friend the Royal Society will intreat the King of France to accept one at their hands as a testimony of the high sence they entertain of his Generous orders in favor of that excellent navigator it would give me pleasure to learn that the Congress issued similar orders if they did I shall rejoice in the opportunity of transmitting to America the like permanent token of our regard & gratitude.
Adieu my Dear Sir beleive my Mind incapable of being Led astray by the influence of political opinions. I respect you as a Philosopher & sollicit the continuance of your Friendship in full Persuasion that all your actions are conformable to your most Conscientious Ideas of rectitude whatever my wishes may be as a native & inhabitant of a country with which you are at war. Your Faithfull & affectionate Hble Servant
Jos: Banks